248 So.2d 284 (1971)
In re J. B. BAGGETT, d/b/a Baggett's 82 Truck Stop and United States Fidelity and Guaranty Co.
v.
Barbara Ann Barger WEBB et al.
Ex parte J. B. BAGGETT, d/b/a Baggett's 82 Truck Stop and United States Fidelity and Guaranty Co.
6 Div. 862.
Supreme Court of Alabama.
April 29, 1971.
Robert B. Harwood, Jr., Rosen, Wright & Harwood, Tuscaloosa, for petitioners.
Paul E. Skidmore, Skidmore, Crownover, & Mountain, Tuscaloosa, opposed.
BLOODWORTH, Justice.
Petition of J. B. Baggett d/b/a Baggett's 82 Truck Stop and United States Fidelity and Guaranty Co. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Baggett v. Webb et al., 46 Ala. App. 666, 248 So.2d 275.
Writ denied.
HEFLIN, C. J., and SIMPSON, COLEMAN and McCALL, JJ., concur.